12. Emergency autonomous trade preferences for Pakistan (
Madam President, in paragraph 2 of Article 9a, after the words 'at the request of a Member State', we would like to add the phrase 'any legal person or any association not having legal personality acting on behalf of the Union industry'. The reason is to make this regulation consistent with other safeguards that we have approved, such as the South Korea FTA safeguard clause.
Chair of the INTA Committee. - Mr President, as Chair of the Committee on International Trade I have a mandate from the committee to ask for the postponement of the vote on the legislative resolution. This is of course irrespective of my personal position in this regard.
Member of the Commission. - Madam President, the Commission can agree with the proposal to postpone the vote on the legislative resolution.